Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO§2 40.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 13) * Reinsurance Group of America, Incorporated (Name of Issuer) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) (CUSIP Number) Gwenn L. Carr MetLife, Inc. 1 MetLife Plaza 27-01 Queens Plaza North Long Island City, New York 11101 (212) 578-2211 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) February 22, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes ). CUSIP No. 759351109 SCHEDULE 13D (Page 2 of 8) 1 NAMES OF REPORTING PERSONS MetLife, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER None 8 SHARED VOTING POWER 32,243,539 9 SOLE DISPOSITIVE POWER None 10 SHARED DISPOSITIVE POWER 32,243,539 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,243,539 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 52%* 14 TYPE OF REPORTING PERSON ( See Instructions) HC * This percentage is based upon 62,001,463 Shares issued and outstanding as of October 31, 2007, as reported in RGAsQuarterly Report on Form 10-Q for the quarterly period ended September 30, 2007. 2 CUSIP No. 759351109 SCHEDULE 13D (Page 3 of 8) 1 NAMES OF REPORTING PERSONS Metropolitan Life Insurance Company 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF 7 SOLE VOTING POWER SHARES None BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8 SHARED VOTING POWER 32,243,539 9 SOLE DISPOSITIVE POWER None 10 SHARED DISPOSITIVE POWER 32,243,539 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,243,539 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 52%* 14 TYPE OF REPORTING PERSON (See Instructions) IC * This percentage is based upon 62,001,463 Shares issued and outstanding as of October 31, 2007, as reported in RGAs Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2007. 3 CUSIP No. 759351109 SCHEDULE 13D (Page 4 of 8) 1 NAMES OF REPORTING PERSONS GenAmerica Financial, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)
